DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/29//2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 12/29/2020 these drawing are acceptable by the examiner.

Priority
 	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Joseph Mayo at (858) 442-5877 on 2/18/2022.
The application has been amended as follows: 
Claim 14 is cancel.

 a subscription database configured to store at least one security key, each of the security keys forming a secret shared between the local mobile communication terminal and said one or more remote mobile communication terminals and to generate at least one authentication vector from the at least one security key; 
 a security management entity emulator configured to emulate an access interface to the subscription database of said local mobile communication terminal and to generate an authentication request from the at least one authentication vector; and, 
 a proxy module configured to relay the authentication request between the security management entity emulator and the one or more remote mobile communication terminals, said authentication request including a signaling portion of a protocol conforming to the direct mode link for authentication of said one or more remote mobile communication terminals to the subscription database of said local mobile communication terminal;
wherein the security management entity emulator of the local mobile communication terminal is adapted to allow the one or more remote mobile communication terminals to perform the authentication request without passing through a radio interface of a base station.

15. A mobile communication terminal comprising:
 a subscription database configured to store at least one security key, each of the security keys forming a secret shared between a local mobile communication terminal and one or more remote mobile communication terminals and to generate at least one authentication vector from the at least one security key;
a security management entity emulator configured to emulate an access interface to the subscription database of said local mobile communication terminal and to generate an authentication request from the at least one authentication vector, and
a proxy module configured to relay the authentication request between the security management entity emulator and the remote mobile communication terminal, said authentication request including a signaling portion of a protocol conforming to a direct mode link for authentication of said remote mobile communication terminal to the subscription database of said local mobile communication terminal;
wherein the security management entity emulator of the local mobile communication terminal is adapted to allow the one or more remote mobile communication terminals to perform the authentication request without passing through a radio interface of a base station.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1-11, 13 and 15 are allows.
Regarding claims 1 and 15, the closest prior art record of Boutnara (US 2019/0386972 A1) and Zhang et al. (US 2013/0035067 A1) teaches a communication system comprising a local mobile communication terminal and one or more remote mobile communication terminals, said one or more remote mobile communication terminals including an electronic safe configured to store at least one security key, said local mobile communication terminal being configured to establish a direct mode link with said one or more remote mobile communication terminals, said local mobile communication terminal comprising: 
 a subscription database configured to store at least one security key, each of the security keys forming a secret shared between the local mobile communication terminal and said one or more remote mobile communication terminals and to generate at least one authentication vector from the at least one security key.
However, the combination of Boutnaru and Zhang are fail to teach or fairly suggest
 a security management entity emulator configured to emulate an access interface to the subscription database of said local mobile communication terminal and to generate an authentication request from the at least one authentication vector; and, 
 a proxy module configured to relay the authentication request between the security management entity emulator and the one or more remote mobile communication terminals, said authentication request including a signaling portion of a protocol conforming to the direct mode link for authentication of said one or more remote mobile communication terminals to the subscription database of said local mobile communication terminal;
wherein the security management entity emulator of the local mobile communication terminal is adapted to allow the one or more remote mobile communication terminals to perform the authentication request without passing through a radio interface of a base station.

Claims 2-11 and 13 are allows as being dependent directly or indirectly to the independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863. The examiner can normally be reached M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIET M DOAN/           Primary Examiner, Art Unit 2641